Citation Nr: 0624026	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.

The RO's January 2004 rating decision denied entitlement to 
hearing loss, tinnitus and residuals of a head injury and the 
veteran filed a notice of disagreement to these three denied 
claims.  Service connection for left ear hearing loss and 
residuals of a head injury was granted by a September 2004 
rating decision; this was a full grant of these two claims.  
Therefore, only entitlement to service connection for right 
ear hearing loss and tinnitus remain on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have right ear hearing loss 
attributable to service.

3.  The veteran does not have tinnitus attributable to 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in January 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit any service medical 
records and post-service medical treatment records.  In 
addition, the veteran was informed that he may submit 
statements from individuals having knowledge of his 
condition.  Although this information did not specifically 
inform the veteran to submit any additional information in 
support of his claims, the letter informed the veteran of the 
type of information that would support his claims and to 
submit such evidence.  The Board, therefore, concludes that 
the requirement regarding notice set forth in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), has been satisfied.

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefits.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the January 2003 letter was 
issued before the January 2004 rating decision which denied 
the benefits sought on appeal; and, thus, the notice was 
timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran alleged that he had hearing loss and tinnitus as 
a direct result of firing weapons while in service.  The 
veteran related that he participated in field exercises where 
he experienced noise from small weapons, mortar and artillery 
fire.  He noted that acoustic trauma also came from hearing 
the radio as a radio operator.  In addition, he alleged that 
he experienced noise from helicopters.  As noted, the 
veteran's left ear disability has been service connected.  
Therefore, the discussion below only pertains to the 
veteran's claim regarding right ear hearing loss.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained a service 
injury or disease, that he developed a chronic disability and 
that the service injury or disease proximately resulted in 
the disability.  See, e.g., Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater or when speech recognition scores 
using the Maryland CNC test scores are less than 94 percent.

In February 1980, upon entering the service, the veteran 
underwent audiometric testing.  The audiological evaluation 
showed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
0
5
20

After completing his active service, audiometric testing was 
again performed at an February 1984 discharge examination.  
The audio evaluation showed puretone thresholds, in decibels, 
as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
5
10

The veteran underwent private audiological testing in January 
2003 and February 2003.  The records from these two tests 
provide no indication that an opinion by the overseeing 
audiologist was made regarding a link between the veteran's 
right ear hearing loss or tinnitus and service.

The veteran underwent a VA examination in December 2003.  
Audiological testing done at that time showed puretone 
thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
5
35
40

The veteran's speech recognition score at the December 2003 
VA audio evaluation using the Maryland CNC Test was 96 
percent for the right ear.

The examiner noted that the veteran's description of his 
noise exposure suggested that the veteran did not experience 
especially high noise levels.  The examiner opined that 
although the veteran had mild high frequency hearing loss in 
his left ear upon leaving service, all subsequent hearing 
loss was unrelated to service.  The examiner noted that the 
veteran asserted that he had bilateral tinnitus which began 
in approximately 1993.  

Although the veteran contended in his substantive appeal that 
he may have begun experiencing tinnitus earlier, and he may 
have only recognized the ringing as tinnitus in approximately 
1993, the Board finds no evidence to indicate that the 
veteran experienced tinnitus during service or that he 
experienced it shortly after leaving service, other than the 
veteran's statements.  The record contains no complaints or 
medical evidence indicating tinnitus prior to his claim filed 
in January 2003.  The examiner further noted that the veteran 
is not aware of the tinnitus except during times of stress.  
The examiner opined that tinnitus was not related to the 
veteran's service.

The Board may only consider independent medical evidence of 
record to support its findings and cannot render its own 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Board notes that the veteran is 
competent as a layperson to report that on which he has 
personal knowledge, such as tinnitus.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  The veteran, however, is not competent 
to offer medical opinion as to etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, the Board places 
substantial probative weight on the December 2003 VA audio 
evaluation because it is the only medical evidence of record 
that makes a competent conclusion as to whether there is a 
nexus between the veteran's right ear hearing loss and 
tinnitus and the veteran's service.  

Although the record indicates that the veteran currently has 
a hearing disability in the right ear, there is no medical 
evidence that he had a right ear hearing disability during 
service and no medical evidence linking his current right 
hearing disability to an event or injury during service.  The 
Board, therefore, finds that the veteran's right ear hearing 
disability is not related to service.

In addition, there is no medical evidence linking tinnitus to 
service.  Although the veteran contends that his tinnitus is 
related to service, there is no complaint of tinnitus during 
service and no evidence indicating that he experienced 
tinnitus during service other than the veteran's statements 
associated with his claim, filed 19 years after leaving 
service.  The Board relies on this lack of evidence in 
finding that the veteran's tinnitus is not related to 
service.  

As a preponderance of the evidence is against the veteran's 
allegations that there is a nexus between the veteran's 
service and current right ear hearing loss and tinnitus, the 
Board concludes that the veteran's right ear hearing loss and 
tinnitus are not attributable to service.  The veteran's 
claims for entitlement to service connection for right ear 
hearing loss and tinnitus are denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


